Title: From George Washington to James Milligan, 18 February 1784
From: Washington, George
To: Milligan, James



Sir,
Mount Vernon 18th Feby 1784

The intemperance of the weather, & the great care which the Post riders seemed disposed to take of themselves, while it continued severe, prevented your Letter of the 13th of last month from reaching my hands ’till the 10th of this. I now acknowledge the receipt of it, with the accounts as they stand stated in the Treasury Books; for your trouble in transcribing which (it being unusual) you will please to accept my thanks, as the possession of them is pleasing, & may be useful to me.
The charge of fifty Guineas paid James McCall Esqr. for the Revd Mr Smith, is perfectly just, & ought not to have been omitted by me, for I well recollect it was the desire of Mr Morris, that this sum might be carried to the credit of my public accots, & I certainly meant to do it, altho’ it has been omitted. For the act of justice which you have rendered, in allowing me interest upon 591 31/90 Dollars, I am much indebted to you: the same reason which induced an allowance of interest on the Ballce of my Accot to Jany 1777, prevailed in this case also; but as the principal was rescued from error, & brought into a subsequent accot, I never thought about interest; & am altogether indebted to your attention & correctness for the discovery and credit.
In the statement of my accots, I thought a note had accompanied the articles charged, where the money had been accounted for; but in this I am either mistaken, or do not perfectly comprehend your manner of entry; from which, to me it would seem, that Saml B. Webb, Ebenr Gray, Josiah Fessendon, Elijah Bennet, Capt. Calmly & John Philips in accot A—Colo. Weedon, for 500 Dollars (but this sum is again credited)—Wm

Dunn, Jos[ep]h Hunter, Hugh Mooney, John Miller & Chas Tatum, in Accot C—and Capt. Colfax & Lt Howe in Accot D, were to be charged in accots raised, or to be raised, with the several sums annexed to their respective names; whereas the money in every one of these enumerated instances has been paid for services actually performed, or upon accots which have been settled with me.1 am thus particular Sir, because it would give me pain, if thro’ any inaccuracy in my statement, either of these persons should be involved in trouble, difficulty or expence, by a future call upon them. Captn Colfax, as you may perceive from his Accots which I render’d as vouchers to my own, gave the public credit for all the sums he stands charged with by me; among which is that for £ 171.18. & closes the whole with a transfer of the money in his hands to Mr Howe. Mr Howe also, as will appear in his accounts, settled the Expenditures for family purposes with me in November last; at the time I broke up House-keeping & discharged my household; & if I recollect right, was a Creditor instead of a Debtor to the public.
I shall take notice in this Letter, because it is not my wish to encrease the troubles of your Office by making a distinct application hereafter, that in Accot B. I stand charged with the sums of £124.7.8 and £133.16.0 which have no existence in the Treasury Books, or elsewhere. The first sum I well remember to have received; the time & circumstances of it being too remarkable ever to be forgotten by me. But the other sum of £133.16—I must confess I have no recollection of the receipt of it; but having found in my pocket Memo. Book, a short & blind entry to that effect, I placed it to the credit of the public Acot, altho’ no trace of it remained in my memory, or any Accot of it could be found elsewhere; with a request (in a Note at bottom)that the matter might be enquired into, & justice done. It occurs to me, that about the period of that credit, I borrowed a sum in specie of the Marqs de la Fayette (as I had done of others when the exigencies of the public pressed) & that he & my Nephew Geo. Augte Washington set off for Philadelphia a few days afterwards: ’tis possible therefore I might have written for money by him, & that that sum may have been charg’d to his accot—but if this is not the case, and no such sum can be found charged to me in any of the public Offices, of that date, under any form whatsoever—I submit it to the consideration of yourself,

or to the Superintendant of Finance whether I ought to be debited with it at all: because it is as likely that the error may have originated in a wrong credit on my part, as in the omission to charge it, on that of the public—especially as I have received several sums at different times on my private account, as well as other sums for the use of Colo. Fairfax (whose business I had in my hands several years before the War), all of which I applied to public uses, whenever the public had a call for it, without attending to the property, or propriety of the measure. Upon this state of the matter, which is a very candid one, I should be glad to have your sentiments, & those of the Financr. I am perfectly willing to give the public credit for every thing that is due, but it does not comport with my circumstances to do more, or even to lie out of money which I may with propriety call to my aid.
The Account of my expenditures in Philadelphia & on my return home, I transmitted many days previous to the receipt of your Letter to Mr Morris, & presume it is in your Office long before this; & that I shall have the pleasure of receiving, as in the case of the former, an official statement of it from the Treasury books.
For the honor of your kind congratulations on the great events which have taken place, & my return to domestic life, be pleased to accept my grateful thanks, & best wishes, in return. I am, Sir, Your Most Obt &ca

G: Washington

